J-A05003-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PAUL JACKSON HENRY, III                    :
                                               :
                       Appellant               :   No. 1532 MDA 2020

          Appeal from the Judgment of Sentence Entered June 5, 2020
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-CR-0006562-2016


BEFORE:      OLSON, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                       FILED: JULY 25, 2022

        Appellant, Paul Jackson Henry, III, appeals from the judgment of

sentence entered on June 5, 2020, following his jury trial convictions on two

counts of first-degree murder and one count of robbery.1 Upon careful review,

we affirm.

        The trial court summarized the facts of this case as follows:

        On September 13, 2016, Trooper Seth Heffner was dispatched to
        [a residence on] Brown Road in Fawn Township, York County,
        Pennsylvania, for an active home invasion. Trooper Heffner and
        another officer responding from another police [department]
        made entry [into the residence] through an open door into a living
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1    18 Pa.C.S.A. §§ 2502(a) and 3701(a)(1)(ii), respectively. Although
Appellant purports to appeal from the guilty verdict rendered on May 24, 2018,
the appeal lies from the judgment of sentence entered on June 5, 2020,
following resentencing as described in detail below. See Commonwealth v.
O’Neill, 578 A.2d 1334, 1335 (Pa. Super. 1990) (“[I]n a criminal cases
appeals lie from judgment of sentence rather than from the verdict of guilt.”).
J-A05003-22


     room. The trooper proceeded with the other responding officers
     to clear the house. Passing through a kitchen area and moving
     towards the back of the house[,] they discovered [(in a back
     room)] a [deceased] black male[, later identified as Foday
     Cheeks,] with a gunshot wound to the head. The trooper then
     observed a [deceased] white female[, later identified as Danielle
     Taylor,] in [a room described by witnesses as a] mudroom.

     Trooper Matthew Kabacisnski, testified that he and Trooper
     Dominic Fresco responded to the scene, for a home invasion with,
     possibly, shots fired within the home. Trooper Kabacisnski stated
     that he found a bullet casing [inside a flower pot] outside of the
     back door of the residence[.]

     Amy Eller testified as to having been a former heroin and cocaine
     user who had, prior to the incident, dated the victim, Foday
     Cheeks, who was like a stepfather to her son, James Gregoire.
     Eller would visit Cheeks at the Brown Road residence to utilize the
     washing machine and let her son visit with Cheeks.

     On the date of the incident, Eller took her son and his friend Devon
     Fisher to Cheeks’ residence to wash clothes. Two women Eller
     knew only as acquaintances, Danielle [Taylor] and Coren
     [Clymer], were at the residence. Eller testified to being clean from
     drugs on the date in question.

     At some point, Veronique Henry called and Cheeks told her not to
     stop by unless she had his money and then Cheeks said he would
     see her when she arrived. Eller stated that within a half an hour,
     perhaps less, there was a knock at the door. Devon Fisher moved
     to answer it when Cheeks told him to allow one of the [women] to
     do so. Danielle Taylor, who had been cooking, went to the door
     and Eller heard a loud pop, almost like a firecracker. Cheeks arose
     to check and did not even make it around the corner before
     [Appellant] came around the corner and started shooting.

     Eller testified that she saw [Appellant] shooting. Cheeks was
     protesting and moving to get the gun from [Appellant]. Veronique
     entered behind [Appellant] and [just watched] Eller and the others
     and point[ed] for them to stay to the side. Eller stated that she
     could see [Appellant] shooting from her position on the couch.
     [Appellant] and Cheeks moved towards the back of the house
     while Veronique, standing with her gun trained on the others,
     speaking only to Eller and the children, instructed them to lie on
     the floor. [Appellant then asked] if there [were] drugs or money
     in the house as he began to run around the house, including up

                                    -2-
J-A05003-22


       and down the stairs. Eller testified that Veronique whispered not
       to move around and that she would not allow [Appellant] to kill
       the kids. [Appellant] informed Eller that she was a piece of shit
       for having her kids at a heroin dealer’s home. [Appellant] then
       left Veronique with the survivors [and Eller testified that
       Appellant] “went back in and then there was another shot, and
       that was the last one I heard.” [Appellant and Veronique] then
       took Eller’s purse, which contained her Suboxone[2] and wallet,
       and the survivors’ [cellular tele]phones.

       James Gregoire testified that he was fourteen at the time of the
       shootings. He confirmed that his mother had been doing laundry
       while he, his friend, and Cheeks played videogames. James also
       confirmed that his friend Devon attempted to answer a knock at
       the door, but Cheeks said to let [one of the women get the door].
       When the door was answered, James heard a loud shot. James
       testified that instantly after that the man ran in and shot Cheeks.
       Cheeks had sprung up when they heard what James initially
       mistook for a firecracker. Cheeks ran toward the kitchen, but
       when he got to the end of the living room he was shot.

       James testified [that he saw the male perpetrator discharge his
       firearm] and that the [female] who was with [him] came in a
       couple of seconds [later]. James stated that the female held the
       survivors at gunpoint, but that she did not [fire any rounds].
       James testified that the female stated that they would all be fine
       as only Cheeks was getting shot and that the male was screaming
       violently about how children should not be brought to a drug
       dealer’s house. James testified to suffering from Steven Johnson
       syndrome, which caused him, by the time of trial, to be blind in
       his right eye. James also stated that his vision was better in
       September of 2016 and noted that he was playing video games at
       the time and could, still, at the time of trial, see the screen and
       play games if he chose to do so.

       Coren Clymer testified [similarly to] Eller and James Gregoire
       about Cheeks not even making it to the kitchen before [Appellant
       shot him]. Clymer admitted to using heroin on the morning of the
       incident.

       Devon Fisher testified that he was seventeen years old at the time
       of the shooting. He stated that the shooter was a white male who
       was probably in his late thirties and who had facial hair. When
____________________________________________


2   A medication used for opiate disorder treatment.

                                           -3-
J-A05003-22


       asked if he had a clear view[, Devon confirmed that the male
       perpetrator discharged his firearm and that he] never saw the
       female shoot a gun.

Trial Court Opinion, 2/16/2021, at 5-9 (record citations and most titles

omitted).3

       Appellant testified on his own behalf at trial. He stated that Veronique

had a substance abuse problem, entered Cheeks’ residence armed and,

initially, by herself, and that she was the lone shooter once inside. Appellant

testified he ran into the residence with a gun drawn only after he heard

gunshots.     Appellant attested that when he entered the residence, he saw a

female who had been shot on the floor and Cheeks stumbling towards him

before collapsing in a bedroom. Appellant testified that he exchanged firearms

with Veronique, told the minor witnesses to collect the survivors’ cellular

telephones, saw Veronique looking for narcotics in the couch, and then fled

with her and the cellular telephones. Id. at 9-11.

       On May 22, 2018, a jury convicted Appellant of two counts of

first-degree murder and one count of robbery.        On May 24, 2018, a jury

returned death sentences for both counts of first-degree murder. The trial

court imposed a consecutive sentence of 10-20 years of imprisonment for

robbery. Upon joint stipulation, however, the Commonwealth and Appellant
____________________________________________


3  We note that the trial court opinion identifies Amy Eller as both “Eller” and
“Ellers.” From our review of the record, the witness spells her last name as
“Eller” and we use that spelling throughout the memorandum. Moreover, the
trial court opinion refers to all of the witnesses by their last names, except for
the minor children and Veronique Henry who are referred to by their first
names. For consistency, we do the same.

                                           -4-
J-A05003-22



agreed that the jury had disregarded instructions regarding mitigation

evidence. Accordingly, the trial court held resentencing hearings. On June 5,

2020, the trial court vacated the original sentence and imposed two

consecutive terms of life imprisonment for the two counts of first-degree

murder with a consecutive term of 10 to 20 years of incarceration for robbery.

On June 15, 2020, Appellant filed a post-sentence motion. After hearings on

Appellant’s post-sentence motion, the trial court denied relief by order and

accompanying opinion entered in open court on November 6, 2020.              This

timely appeal resulted.4

       On appeal, Appellant presents the following issues5 for our review:

              A. Whether the trial court abused its discretion when it
                 made certain evidentiary rulings, granted certain
                 motions, and denied [] Appellant’s [p]ost[-s]entence
                 [m]otion?

              B. Whether the jury acted improperly throughout the
                 trial[?]

              C. Whether the Commonwealth committed prosecutorial
                 misconduct[?]


____________________________________________


4   Appellant filed a notice of appeal on November 4, 2020. On December 8,
2020, the trial court ordered Appellant to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b). Appellant complied
timely on December 28, 2020 and the trial court issued a written opinion
pursuant to Pa.R.A.P. 1925(a) on February 16, 2022. The court confined its
February 2022 opinion to issues that Appellant first raised in his concise
statement and which were not examined in open court on November 6, 2020,
at the conclusion of the hearing on Appellant’s post-sentence motion.

5   We have reordered Appellant’s issues for ease of discussion.

                                           -5-
J-A05003-22


             D. Whether the jury’s verdict was against the weight of the
                evidence?

Appellant’s Brief at 7.

      In the first issue we examine on appeal, Appellant challenges various

evidentiary rulings made by the trial court before, during, and after trial. As

we examine each contention in turn, we shall adhere to the following

standards:

      The admissibility of evidence is a matter within the sound
      discretion of the trial court and will be reversed only where there
      is a clear abuse of discretion. Our standard of review of a
      challenge to an evidentiary ruling is therefore limited. Abuse of
      discretion is not merely an error of judgment, but rather where
      the judgment is manifestly unreasonable or where the law is not
      applied or where the record shows that the action is a result of
      partiality, prejudice, bias or ill will.

Commonwealth v. Herring, 271 A.3d 911, 918 (Pa. Super. 2022) (citation

and original brackets omitted).

      Appellant claims that the trial court erred in denying his pre-trial request

to bifurcate his trial “into two separate trials [] with two separate juries, one

to determine guilt or innocence and one[,] if necessary[,] to determine life or

death.” Appellant’s Brief at 43.      Appellant argues that the single jury that

decided his case was distracted during the guilt phase of trial because, in the

absence   of   bifurcation,   the   jury   was   prejudiced   knowing   that   the

Commonwealth sought the death penalty or, alternatively, the jury was

preoccupied with the possibility of deciding between life or death as

Appellant’s punishment. Id. He claims that “at least one, if not three, jurors

were so preoccupied with the penalty phase prior to the conclusion of trial

                                       -6-
J-A05003-22



testimony, hearing closing arguments and receiving instructions from the

[c]ourt, they inquired with [court personnel] as to when [] the penalty phase

of the trial” would begin.   Id. at 44.   Appellant claims that the trial court

further erred by failing “to identify or colloquy the jury members” allegedly

involved, which “prevented [the] defense from being able to, at a minimum,

request [] juror replacement, and possibly request a mistrial[.]” Id. at 60;

see also id. at 75-76. Appellant asserts that the trial court further erred by

not allowing the defense to present subpoenaed court staff to testify regarding

the purported jury misconduct. Id. at 61; see also id. at 76. As a result of

the foregoing allegations of error, Appellant contends that he “was deprived

of a fair trial and due process during the guilt phase of trial.” Id. at 46.

      Our Supreme Court has previously determined:

      The Sentencing Code provides that “[a]fter a verdict of murder of
      the first degree is recorded and before the jury is discharged, the
      court shall conduct a separate sentencing hearing in which the
      jury shall determine whether the defendant shall be sentenced to
      death or life imprisonment.” 42 Pa.C.S.A. § 9711(a)(1). [Our
      Supreme] Court has repeatedly interpreted Section 9711(a)(1) as
      providing that “the same jury which renders the verdict of murder
      in the first degree is the same jury which is to determine whether
      the sentence is to be death or life imprisonment.”

Commonwealth v. Mattison, 82 A.3d 386, 397 (Pa. 2013) (internal case

citations omitted). As such, we reject Appellant’s suggestion that the trial

court erred by failing to empanel two separate juries for the guilt and penalty

phases of his trial.




                                      -7-
J-A05003-22



      Moreover, “[i]t is within the discretion of the trial court to determine

whether a defendant has been prejudiced by [juror] misconduct or impropriety

to the extent that a mistrial is warranted.” Commonwealth v. Brown, 786

A.2d 961, 972 (Pa. 2001) (citation omitted). Here, during deliberations and

before rendering a verdict, the jury sent a note to the trial court asking, inter

alia, when the jury would decide Appellant’s penalty. The trial court called the

jury into the courtroom and issued the following statements:

      [T]here was a question asked of one of my tipstaffs regarding the
      penalty phase. We don't get to the penalty phase until there's a
      verdict returned. Until a verdict of first[-]degree [murder] is
      returned, we don't get to the penalty phase. If there isn't a verdict
      of [] first[-]degree [murder], then we don't move to the penalty
      phase.

      But at this point you should be focused on guilt or innocence and
      deciding whether or not the Commonwealth has proven the
      defendant guilty of any of the crimes charged beyond a reasonable
      doubt, so I’d ask you just to focus your attention on that.

      And I know this is somewhat of a confusing process, it is not
      something you do every day, but just trust me. I will sort of take
      you there one step at a time. The first step is to resolve the
      questions of guilt[] or innocence.

N.T., 5/14/2018, at 1584-1585. “It is well settled that the jury is presumed

to follow the trial court's instructions.” Commonwealth v. Vucich, 194 A.3d

1103, 1113 (Pa. Super. 2018) (citation omitted).      In addition, Appellant did

not object to the instructions given nor did he request a mistrial based upon

juror misconduct.    Accordingly, upon review of the certified record and

applicable law, we conclude that the trial court did not abuse its discretion in

rejecting Appellant’s claim alleging juror misconduct.


                                      -8-
J-A05003-22



       Next, Appellant argues that “the trial court abused its discretion when it

made a ruling regarding the deceased co-defendant’s statement.” Appellant’s

Brief at 47.     Appellant’s Brief at 47. Appellant explains:


       [T]he co-defendant, Veronique Henry, committed suicide[6] on or
       about September 15, 2016 in the York County Prison after being
       arrested and charged with offenses related to the incident that
       [Appellant] was charged with in this case.

       Initially, there was a discussion about a stipulation between
       [d]efense counsel and the Commonwealth.            Counsel for
       [Appellant] wanted the jury to be made aware that Veronique
       Henry took her [own] life [because counsel planned to argue that
       her suicide demonstrated] consciousness of guilt. (Specifically,
       that she was the person who did the shooting and that is why she
       committed suicide[.])

       The Commonwealth argued that evidence of [Veronique] Henry’s
       suicide was inadmissible. The Commonwealth further argued that
       if evidence of her suicide was admitted, they would seek to
       introduce the statement[s] she gave to the police after being
       arrested and prior to her suicide. [Veronique] Henry gave two
       statements to the police on September 14, 2016.        In her
       statements, [Veronique] Henry, among other things, claimed
       [Appellant] did the shooting.

       Counsel for [Appellant] argued there was a confrontation issue
       regarding [Veronique] Henry’s statement[s] and further argued it
       was a separate issue, because there was no dispute that she
       committed suicide. Counsel for [Appellant] argued that when
       [Veronique] Henry made her statement[s], she had her own
       interest in mind since she was also [] charged. [The statements
       were] self-serving [] and the defense would have no way to


____________________________________________


6  By joint stipulation, the jury was simply told that police detained and
arrested Veronique Henry who was apprehended in a vehicle with Appellant,
that the Commonwealth charged her with homicide, robbery and related
charges, and that she died while incarcerated at the York County Prison. N.T.,
5/14/2018, at 1205.

                                           -9-
J-A05003-22


      confront [Veronique] Henry regarding her statements because she
      was no longer alive.

      [Appellant] takes the position that [Veronique] Henry’s
      statements are clearly hearsay and do not fall within any of the
      hearsay exceptions[, even though he] concedes that [Veronique]
      Henry meets the definition of an unavailable witness under Pa.R.E.
      804(4) [because she was dead].

Id. at 47-49 (record citations omitted). Appellant maintains, however, “that

the trial court erred and abused its discretion when it ruled that the

Commonwealth could introduce [Veronique] Henry’s statements to the police

if the defense brought in evidence of her suicide” and he is entitled to a new

trial, as a result. Id. at 52.

      From our review of the record, we note the following. In his omnibus

pretrial motion, Appellant sought to “preclude any and all statements made

by co-conspirator Veronique Henry, while in police custody.” Omnibus Pretrial

Motion, 5/15/2017, at 7, ¶ 42.       The trial court held pretrial hearings, in

morning and afternoon sessions, on August 22, 2017. In the morning session

of the pretrial hearing, counsel for Appellant acknowledged that he “worked

out an agreement with regard to any statement made by Veronique Henry”

and that the Commonwealth “informed [Appellant] that they [did] not intend

to introduce [the statements] unless the door [was] opened by [the] defense”

with evidence that Veronique Henry committed suicide.           N.T. (morning

session), 8/22/2017, at 3.       The Commonwealth agreed that “if for some

reason the Commonwealth feels that is the case, that the door has been

opened, [the Commonwealth would] notify defense counsel and the court so



                                     - 10 -
J-A05003-22



[the parties] could address it at that point” to allow for argument. Id. at 3-

4. At an afternoon session of the pretrial hearing on August 22, 2017, the

trial court recognized that “[a]s to the motion in limine regarding [Veronique]

Henry’s statement[s] to police, the Commonwealth has agreed that they have

no intention of using those statements unless the defense opens the door”

with evidence of her suicide. N.T. (afternoon session), 8/22/2017, at 13. As

such, the trial court “reserved [any further rulings for] the time of trial.” Id.

      The parties raised the issue again during jury selection. Appellant and

the Commonwealth could not agree on a stipulation of facts regarding

Veronique Henry’s death in prison.      More specifically, the “Commonwealth

[took] issue with [the portion of the stipulated statement that] Veronique

Henry took her own life.” N.T., 5/7/2018, at 157. The parties argued their

respective positions. Appellant asserted that he wanted to enter evidence of

Veronique Henry’s suicide as consciousness of her guilt. The Commonwealth

argued that if the trial court permitted evidence of her suicide, it should be

permitted to introduce various statements she made to police implicating

Appellant as the lone shooter to rebut Appellant’s consciousness of guilt

argument. The trial court responded that it was inclined to allow the defense

to introduce evidence of Veronique Henry’s alleged suicide and for the

Commonwealth to introduce her statements to police as rebuttal. Id. at 167.

Ultimately, however, the trial court reserved ruling on the issue until defense

counsel proffered the evidence at trial. See id. at 168 (“I think once you raise

that issue, I think they are permitted to rebut it.”).

                                     - 11 -
J-A05003-22



     At trial, the following exchange occurred:

     [DEFENSE COUNSEL]: Your Honor, at this time I think it would be
     appropriate to enter into the stipulation that we have, the
     Commonwealth and ourself, and I’ve marked it actually as
     Defendant's Exhibit 93.

     The stipulation is that --

     THE COURT: Before you do that, counselor, let me just -- all right,
     ladies and gentlemen, I’ve said this to you before and I’ll probably
     give you the cautionary instruction again, maybe more than once
     before the end of the trial, but the statements made by the
     attorneys, by counsel, are not evidence and they are not binding
     on you.

     Now, there are some exceptions to this, and one of those
     exceptions is stipulated facts. And we've had some of these at
     other parts in the trial and I’ve advised you then I’ll advise you
     again that when the district attorney and counsel for the
     defendant stipulate, that is when they agree that a certain fact is
     true, their stipulation is evidence of that fact. You should regard
     the stipulated fact as having been proven. All right?

     Now, [counsel for Appellant], you wished to place the stipulation
     into the record?

     [DEFENSE COUNSEL]: Yes, Your Honor. Thank you. You have
     heard the name Veronique Henry mentioned during the trial.
     However, you have not heard directly from Veronique Henry. It
     is alleged by the Commonwealth that Veronique Henry was at [the
     residence in question], Fawn Township, York County, on
     September 13, 2016.

     It is also alleged by the Commonwealth that Ms. Henry was in the
     vehicle with [Appellant] on September 14, 2016 when the vehicle
     was stopped by the state police on Route 322. Veronique Henry
     was detained, arrested and charged with homicide, two counts,
     burglary, robbery, criminal conspiracy to commit homicide,
     aggravated assault, two counts, simple assault, four counts, and
     theft, two counts, on September 14, 2016.

     After being charged, Ms. Henry was incarcerated on September
     14, 2016 in the York County Prison. On September 15, 2016,



                                    - 12 -
J-A05003-22


      Veronique Henry died while incarcerated in the York County
      Prison.

      THE COURT: All right, ladies and gentlemen. Again, you may
      accept those facts as if they had been proven in court. It’s a
      stipulation that both parties agree to. All right.

Id. at 1205-1206. From our review of the record, at no time did Appellant

attempt to introduce evidence at trial that Veronique Henry’s death was a

suicide.

      Here, the trial court never made a ruling on the record that pertained to

any of the foregoing proffered evidence.      Appellant suggests that the trial

court erred in making a conditional ruling. However, Appellant never formally

proffered evidence of Veronique Henry’s suicide. Quite simply, the trial court

neither excluded proof of Veronique Henry’s purported suicide nor allowed the

Commonwealth to admit Veronique Henry’s statements to police at trial.

Without testing or challenging the trial court’s conditional pronouncements, as

there was never a formal proffer of evidence by Appellant (or the

Commonwealth), the trial court did not make a final decision on these

evidentiary issues. “The courts in our Commonwealth do not render decisions

in the abstract or offer purely advisory opinions.”     Pittsburgh Palisades

Park, LLC v. Commonwealth, 888 A.2d 655, 659 (Pa. 2005). Moreover,

Appellant entered the above-quoted stipulation and the trial court admitted

“defense exhibit 93,” Appellant’s own written stipulation, into the record.   The

stipulation of facts is binding upon the court and the parties. See

Commonwealth v. Mitchell, 902 A.2d 430, 460 (Pa.2006). “A stipulation is



                                     - 13 -
J-A05003-22



a declaration that the fact agreed upon is proven, and a valid stipulation must

be enforced according to its terms.” Id. A “jury [is] bound by [a] stipulation.”

Id.

      We discern no abuse of discretion by the trial court. Here, Appellant did

not   proffer    evidence   at   trial   that   Veronique   committed   suicide   as

consciousness of her guilt and, thus, the trial court did not preclude such

evidence.       The Commonwealth never sought to introduce Veronique’s

statements to the police into evidence.           Instead, Appellant entered into a

stipulation that Veronique simply died in prison. Appellant is bound by that

stipulation. Neither the trial court nor this Court may engage in speculation,

or offer what would amount to an advisory opinion, regarding whether

evidence of Veronique’s suicide or her statements to police were admissible

at trial. As such, Appellant is not entitled to relief on this claim.

      With regard to his final evidentiary challenges, Appellant argues that the

trial court abused its discretion when, during trial, it: (1) denied his request

to remove Juror No. 450 for cause when the juror stated that he “would do

his best” to follow the court’s instructions on life and death, see Appellant’s

Brief at 53; (2) “improperly granted [Commonwealth] objections, overruled

[Appellant’s] objections and struck testimony from the record” when defense

counsel attempted to highlight inconsistent statements made by Eller, see id

at 53-55; (3) permitted the “Commonwealth firearms expert to testify as to

opinions beyond the scope of the expert[’]s report over defense[’]s objection,”

see id. at 55; (4) chastised and commented on defense counsel’s line of

                                         - 14 -
J-A05003-22



questioning in front of the jury, see id. at 55-56, and; (5) admitted four

photographs of the two decedents into evidence where “the photographs were

inflammatory and did not have any essential evidentiary value.” See id. at

56-59.

       Of these evidentiary sub-issues, Appellant only supports one with legal

citation to authority, namely his claim pertaining to the introduction of

photographs at trial. This Court has previously determined:

       it is an appellant's duty to present arguments that are sufficiently
       developed for our review. The brief must support the claims with
       pertinent discussion, with references to the record and with
       citations to legal authorities.      Citations to authorities must
       articulate the principles for which they are cited.

       This Court will not act as counsel and will not develop arguments
       on behalf of an appellant. Moreover, when defects in a brief
       impede our ability to conduct meaningful appellate review, we
       may dismiss the appeal entirely or find certain issues to be
       waived.

Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2007) (internal

case citations omitted), citing Pa.R.A.P. 2119 and 2101. Accordingly, we find

that Appellant has waived appellate review of the first four of his enumerated

evidentiary claims as set forth above.7

____________________________________________


7 Regardless, the trial court analyzed the first of these two claims and
determined them to be meritless. The trial court rejected Appellant’s claim
that Juror No. 450 was not removed for cause because defense counsel
cross-examined the juror at length during voir dire, Juror No. 450 said he
would do his best to remain impartial, and, therefore, the trial court found
that the record did “not indicate that the challenged juror had formed a fixed
opinion regarding guilt or innocence.” Trial Court Opinion, 11/6/2020, at 20.
(Footnote Continued Next Page)


                                          - 15 -
J-A05003-22



       With regard to the photographs entered into evidence, Appellant argues

it was unnecessary “to use four photographs that showed the two deceased

victims” because they “were inflammatory and did not have any essential

evidentiary value.” Appellant’s Brief at 57-58. Appellant contends that there

were already many other crime scene photographs entered into evidence,

there was no dispute the victims were shot and nothing unique about the

shooting or injuries that required juror viewing, and a diagram would have

been just as accurate. Id. at 59. Appellant claims that although the trial

court gave the jury a standard cautionary instruction regarding photographs,

he was still prejudiced. Id.

       Our Supreme Court has stated:


____________________________________________


Moreover, the trial court determined that Appellant failed to establish
prejudice because defense counsel did not exhaust his preemptory challenges
to jurors and could have asked to have Juror No. 450 removed on this basis
but did not. Id. at 21. Regarding Eller’s supposed inconsistent statements,
the trial court recognized that defense counsel cross-examined Eller
extensively about purported inconsistent statements and concluded that
“[a]ny potential inconsistency was on full display for the jury and the
inconsistency does not seem substantial, nor even material to the issue – as
it merely related to background about everyday activities that occurred prior
to the [occurrence] of the grossly abnormal double murders.” Id. at 31. We
discern no abuse of discretion in these rulings. Finally, Appellant failed, in his
Rule 1925(b) concise statement, to specifically challenge the scope of the
testimony offered by the Commonwealth’s firearms expert or the conduct of
the trial court in chastising and commenting upon defense counsel’s
examinations before the jury. Thus, the trial court did not address those
issues in its subsequent Rule 1925(a) opinion. We find these two claims
waived for this reason. See Commonwealth v. Lord, 719 A.2d 306, 309
(Pa. 1998) (“Any issues not raised in a 1925(b) statement will be deemed
waived.”); see also Pa.R.A.P. 1925(b)(vii) (“Issues not included in the
[s]tatement […] are waived”).

                                          - 16 -
J-A05003-22


      photographic evidence of a murder victim is not per se
      inadmissible; instead, the admissibility of photographic evidence
      depicting a murder victim involves a two-part analysis. The court
      must first determine if the photograph is inflammatory and then,
      if it is, the court must apply a balancing test to determine whether
      the photograph is of such essential evidentiary value that its need
      clearly outweighs the likelihood of inflaming the minds and
      passions of the jury.

Commonwealth v. Knight, 241 A.3d 620, 642 (Pa. 2020) (citation and

quotations omitted).     “[I]t is generally the manner in which a corpse is

displayed   that   causes    photographs      to   be   emotionally   charged.”

Commonwealth v. Petrakovich, 329 A.2d 844, 849 (Pa. 1974). “In the

trial of criminal cases photographs of the victim and of the scenes of the crime

are admissible to aid the jury in their understanding of the alleged crime, the

kind of crime it was, exactly what caused the victim's death and what, if any

connection defendant had with it.” Id., citing Commonwealth v. Robinson,

249 A.2d 536, 538 (Pa. 1969). “The availability of alternate evidence[,] does

not obviate the admissibility of photographs[.]”          Commonwealth v.

McCutchen, 454 A.2d 547, 550 (Pa. 1982).

      Here, the trial court determined that the challenged photographs were

not inflammatory, and that the Commonwealth had the right to introduce

them to prove its case. Trial Court Opinion, 11/6/2020, at 22-26. The trial

court noted that the photographs at issue were black and white (not color),

did not depict close-ups of the decedents, and the angles of the photographs

obscured much of the blood. Id. at 24. As such, the court concluded that the

photographs were not inflammatory.            We agree with the trial court’s


                                     - 17 -
J-A05003-22



assessment. Moreover, the trial court determined that the photographs were

relevant to explain the positioning of the bodies and to assist the jury in

understanding that Appellant began firing his gun before entering the house

and that he moved Cheeks’ body afterwards.      Id. at 25. Again, we discern

no abuse of discretion.   It was permissible to allow the Commonwealth to

admit photographs of the victims and the scene of the crime to aid the jury in

understanding what caused the victims’ deaths, Appellant’s connection to the

victims, and to rebut potential defenses to the charges. The Commonwealth

was not required to use a diagram instead of the photographs. Accordingly,

we discern no abuse of discretion by the trial court in admitting the

photographs into evidence. For all of the foregoing reasons, Appellant’s first

appellate issue examined fails.

      In the second appellate issue as set forth above, Appellant posits that

the trial court erred by denying his claim that the jury pool was not selected

randomly and that certain jurors acted improperly during jury selection and

throughout trial. See Appellant’s Brief at 61-79. More specifically, Appellant

claims the jury pool was not randomly selected because it “consisted of the

first 100 jury members to arrive at the jury room.”     Id. at 61.    Appellant

“believe[s] that the jury pool [] was selected prior to the time that the jury

members were even required to report to the courthouse.”             Id. at 63.

Furthermore, pointing to “an expert witness in psychology and neuroscience”

who testified at the hearing on Appellant’s post-sentence motion, Appellant

claims his jury pool was not random, but was instead a convenient or

                                    - 18 -
J-A05003-22



haphazard sample, did not represent the greater population, and consisted of

“people who arrive on time or early to an appointment [and] tend to be

conscientious, organized or deliberate, more agreeable, more empathetic,

modest [and] compliant.” Id. at 63-64. In addition, Appellant maintains that

“at least [two] of the jurors had some extraneous influence” despite

“acknowledg[ing he does not know] what information the jurors had during

trial.” Id. at 74.

      “All persons entitled to a jury trial in a civil action or criminal proceeding

shall have the right to jurors selected at random from a representative cross

section of the eligible population of the county.” 42 Pa.C.S.A. § 4501. “A jury

panel for the trial of any case may be challenged only on the grounds that it

was not selected at random from the array.” 42 Pa.C.S.A. § 4526(e). “Such

challenge must be made by a party immediately after the panel of jurors has

been selected by the administrative staff of the court and before interrogation

of jurors commences.” Id. “[E]rrors and omissions in the selection of jurors

[] shall not constitute grounds to set aside any jury verdict in any civil or

criminal matter or to arrest, reverse, open or strike any judgment entered on

a jury verdict, and the trial by jury and its rendition of a verdict in any matter

shall constitute a waiver of all such errors and omissions.”         42 Pa.C.S.A.

§ 4527.

      Upon review, Appellant waived his claim pertaining to the selection of

the jury pool. Appellant did not challenge the random designation of the jury

pool after selection by the administrative staff but before voir dire

                                      - 19 -
J-A05003-22



commenced, as required under Section 4526(e).          Moreover, after the jury

rendered its verdict, any purported errors pertaining to the selection of jurors

was waived by Appellant under Section 4527.         For both of these reasons,

Appellant waived his current claim. Moreover, as Section 4527 makes clear,

Appellant is not entitled to a new trial for the alleged error. As such, Appellant

is not entitled to relief.

      Next, Appellant claims that the Commonwealth engaged in prosecutorial

misconduct for failing to preserve specific evidence and making an

impermissible religious reference during closing argument. Appellant’s Brief

at 79-85. We will examine the allegations pertaining to evidence preservation

first. Initially, Appellant maintains that the Commonwealth “failed to preserve

the original call to 911 [] Eller made after the shooting[.]” Id. at 80. Second,

Appellant argues the Commonwealth failed to preserve a diagram of the scene

that was hand drawn by Devon Fisher while he was being interviewed by the

police. Id. at 80-81. Appellant “contend[s] this diagram was exculpatory and

would have contradicted other witnesses’ statements” and shown “that the

witnesses could not see who was shooting because of their location.” Id. at

81. Third, Appellant maintains that although “the police testified [at trial] that

they did not use trajectory rods during the investigation at the scene[,]” crime

scene police photographs showed otherwise. Id. at 82. Fourth, Appellant

asserts that despite the Commonwealth’s denial that the police used

“[e]vidence marker [number] 10 at the scene,” crime scene police

photographs showed otherwise.        Id. at 83.    Appellant claims that, at a

                                      - 20 -
J-A05003-22



minimum, the evidence allegedly withheld pertaining to aforementioned

claims of prosecutorial misconduct “shows that the police were not being

careful with the evidence” and “further show[s] the Commonwealth’s attempt

to disable the defense theory.” Id. Appellant contends the Commonwealth

was in control of the aforementioned evidence and he “was prejudiced by the

disappearance and unavailability” of the evidence for trial. Id. at 85.

      Our standard of review “for a claim of prosecutorial misconduct is limited

to whether the trial court abused its discretion.”           Commonwealth v.

Hernandez, 230 A.3d 480, 490 (Pa. Super. 2020) (citation omitted). We

have previously determined:

      Prosecutorial misconduct includes actions intentionally designed
      to provoke the defendant into moving for a mistrial or conduct by
      the prosecution intentionally undertaken to prejudice the
      defendant to the point where he has been denied a fair trial.

                            *            *            *

      A fair trial, of course is not a perfect trial. Errors can and do occur.
      That is why our judicial system provides for appellate review to
      rectify such errors. However, where the prosecutor's conduct
      changes from mere error to intentionally subverting the court
      process, then a fair trial is denied. A fair trial is not simply a lofty
      goal, it is a constitutional mandate, and where that constitutional
      mandate is ignored by the Commonwealth, we cannot simply turn
      a blind eye[.]”

Commonwealth v. Culver, 51 A.3d 866, 883 (Pa. Super. 2012) (internal

citations and quotations omitted).

      Moreover, our Supreme Court has held:

      Under Brady [v. Maryland, 373 U.S. 83 (1963)] and the
      decisional law it has spawned, a prosecutor has an obligation to
      disclose all exculpatory information material to the guilt or

                                      - 21 -
J-A05003-22


      punishment of an accused, including evidence of an impeachment
      nature. Thus, to establish a Brady violation, an accused must
      prove three elements:

         the evidence at issue was favorable to the accused, either
         because it is exculpatory or because it impeaches; the
         evidence was suppressed by the prosecution, either willfully
         or inadvertently; and prejudice ensued.

      The evidence allegedly withheld must have been material
      evidence that deprived the defendant of a fair trial. Favorable
      evidence is material, and constitutional error results from its
      suppression by the government if there is a reasonable probability
      that, had the evidence been disclosed to the defense, the result
      of the proceeding would have been different. [Our Supreme] Court
      [] discussed further how the materiality standard in essence
      defines the prejudice element of a Brady violation, as follows:

         In determining whether a reasonable probability of a
         different outcome has been demonstrated, the question is
         not whether the defendant would more likely than not have
         received a different verdict with the evidence, but whether
         in its absence he received a fair trial, understood as a trial
         resulting in a verdict worthy of confidence. A reasonable
         probability of a different result is shown when the
         government's suppression of evidence undermines
         confidence in the outcome of the trial. The United States
         Supreme Court has made clear that [the] materiality
         standard is not a sufficiency of the evidence test. A Brady
         violation is established by showing that the favorable
         evidence could reasonably be taken to put the whole case
         in such a different light as to undermine confidence in the
         verdict. Importantly, the mere possibility that an item of
         undisclosed information might have helped the defense, or
         might have affected the outcome of the trial, does not
         establish materiality in the constitutional sense.

      Finally, the burden rests with an appellant to prove, by reference
      to the record, that evidence was withheld or suppressed by the
      prosecution.

Commonwealth v. Hutchinson, 25 A.3d 277, 310 (Pa. 2011) (internal

citations, quotations, and original brackets omitted).


                                     - 22 -
J-A05003-22



       Here, the trial court noted that the claims pertaining to the missing

minutes from the 911 call, hand-drawn diagram, evidence marker number 10,

and police use of trajectory rods were placed squarely before the jury. Trial

Court Opinion, 11/6/2020, at 11-12.                  Counsel for Appellant conducted

extensive and thorough cross-examination of various witnesses regarding the

allegedly missing evidence.8          Id.      Defense counsel also highlighted the

reportedly missing evidence during closing argument on behalf of Appellant.

Id. Additionally, the trial court noted that, upon Appellant’s request, the court

gave the jury an adverse inference instruction9 due to the Commonwealth’s

failure to produce the entire 911 call or the hand-drawn diagram of the

residence. Id.      “It is well settled that the jury is presumed to follow the trial

court's instructions.” Commonwealth v. Vucich, 194 A.3d 1103, 1113 (Pa.

Super. 2018) (citation omitted). Taken together, Appellant has not shown


____________________________________________


8  We reject Appellant’s suggestion that the Commonwealth withheld evidence
pertaining to the police use of trajectory rods during their investigation. At
trial, one of the investigating officers testified that she only used trajectory
rods to determine the angles of some of the bullet holes, because the rods
were simply not long enough. N.T., 5/7/2018, at 1286-1287. Likewise, upon
review of the record, the police used marker number 10 to denote an end
table next to a sofa. N.T., 5/14/2018, at 67-68. As such, we conclude that
the Commonwealth did not withhold this information from Appellant.

9   See, i.e., Commonwealth v. Miller, 172 A.3d 632 (Pa. Super. 2017)
(when non-cumulative, material evidence is in control of one party and not
produced to the other, the trial court may give an adverse inference
instruction directing that “the jury may draw an inference that [the evidence]
would have been unfavorable”). “It is well settled that the jury is presumed
to follow the trial court's instructions.” Commonwealth v. Vucich, 194 A.3d
1103, 1113 (Pa. Super. 2018) (citation omitted).

                                            - 23 -
J-A05003-22



how he was prejudiced or how the alleged evidence could reasonably cast the

entire case in a different light so as to undermine confidence in the verdict.

Appellant is not entitled to relief on his claim that the Commonwealth engaged

in prosecutorial misconduct by withholding material evidence.

      Finally, we address Appellant’s prosecutorial misconduct argument

pertaining to the Commonwealth’s closing argument. Appellant argues that

the Commonwealth made an impermissible religious reference during closing

argument, when “the District Attorney said, ‘My God, Imagine….’” Id. at 83.

We have previously determined that

      prosecutorial misconduct does not take place unless the
      unavoidable effect of the comments at issue was to prejudice the
      jurors by forming in their minds a fixed bias and hostility toward
      the defendant, thus impeding their ability to weigh the evidence
      objectively and render a true verdict. Prosecutorial misconduct is
      evaluated under a harmless error standard.

                          *           *           *

      In determining whether the prosecutor engaged in misconduct,
      we must keep in mind that comments made by a prosecutor must
      be examined within the context of defense counsel's conduct. It
      is well settled that the prosecutor may fairly respond to points
      made in the defense closing. Moreover, prosecutorial misconduct
      will not be found where comments were based on the evidence or
      proper inferences therefrom or were only oratorical flair.

Commonwealth v. Judy, 978 A.2d 1015, 1020 (Pa. Super. 2009) (internal

citations omitted).

      Additionally, while our Supreme Court has noted that there is a per se

prohibition against the prosecution making biblical references during penalty

phase argument, the Court “has not imposed a rule mandating automatic


                                    - 24 -
J-A05003-22



reversal when a prosecutor refers to religion during closing arguments.”

Commonwealth v. Natividad, 938 A.2d 310, 325 (Pa. 2007).                 Instead,

“where the prosecutor reference[s] God during guilt-phase closing arguments,

[the appellant must prove] that the statements prejudicially impacted his

convictions.”   Id.   Ultimately, the Natividad Court concluded that the

Commonwealth’s passing reference to God during its guilt-phase closing

argument was not prejudicial and did not influence the convictions in that

matter. Id.; see also Commonwealth v. Chmiel, 777 A.2d 459, 466 (Pa.

Super. 2001) (“[O]ur Supreme Court has narrowly tolerated references to the

Bible and other religious invocations and has characterized such references as

‘oratorical flair’” but “has cautioned that such references are a dangerous

practice that is strongly discouraged.”).

      Here, the trial court noted that “[t]he sum total of the religious reference

was a passing ‘My God’” during closing argument and that the Commonwealth

did not “appeal to guidance or favor from a deity.”         Trial Court Opinion,

11/6/2020, at 14. Upon review, we agree. The Commonwealth used the term

“My God” during closing argument, a single time, as oratorial flair. Appellant

has not proven that the lone statement prejudicially impacted his convictions.

As such, we conclude that the trial court did not abuse its discretion in

rejecting   Appellant’s   assertion   that     the   Commonwealth   engaged     in

prosecutorial misconduct during closing argument. Accordingly, Appellant’s

third appellate issue is without merit.




                                      - 25 -
J-A05003-22



     Finally, we address Appellant’s challenge that the verdict was against

the weight of the evidence. The Pennsylvania Supreme Court has determined:

     An appellate court's standard of review when presented with a
     weight of the evidence claim is distinct from the standard of review
     applied by the trial court:

        Appellate review of a weight claim is a review of the exercise
        of discretion, not of the underlying question of whether the
        verdict is against the weight of the evidence. Because the
        trial judge has had the opportunity to hear and see the
        evidence presented, an appellate court will give the gravest
        consideration to the findings and reasons advanced by the
        trial judge when reviewing a trial court's determination that
        the verdict is against the weight of the evidence. One of the
        least assailable reasons for granting or denying a new trial
        is the lower court's conviction that the verdict was or was
        not against the weight of the evidence and that a new trial
        should be granted in the interest of justice.

     This does not mean that the exercise of discretion by the trial court
     in granting or denying a motion for a new trial based on a
     challenge to the weight of the evidence is unfettered.             In
     describing the limits of a trial court's discretion, [our Supreme
     Court has] explained:

        The term discretion imports the exercise of judgment,
        wisdom and skill so as to reach a dispassionate conclusion
        within the framework of the law, and is not exercised for the
        purpose of giving effect to the will of the judge. Discretion
        must be exercised on the foundation of reason, as opposed
        to prejudice, personal motivations, caprice or arbitrary
        actions. Discretion is abused where the course pursued
        represents not merely an error of judgment, but where the
        judgment is manifestly unreasonable or where the law is not
        applied or where the record shows that the action is a result
        of partiality, prejudice, bias or ill-will.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (internal citations

and quotations omitted).



                                    - 26 -
J-A05003-22



      Initially, in ruling on post-sentence motions, the trial court briefly

addressed Appellant’s weight of the evidence claim in its opinion and order

dated November 6, 2020. The trial court noted that there were eyewitnesses

who identified Appellant as the shooter and that “physical evidence of a shell

casing found outside” refuted Appellant’s claim that his wife and co-defendant,

Veronique, began shooting once inside the residence. Trial Court Opinion,

11/6/2020, at 5-6. The trial court determined that the verdict, therefore, did

not shock the conscious of the court. Id. at 6. In its subsequent opinion, the

trial court noted:

      [F]our eyewitness survivors identified [Appellant] directly, or []
      described the male assailant as the shooter. Admittedly, one
      witness was a recovering addict and another witness actively used
      [narcotics] on the fateful day.      One witness suffers from
      degenerative [eye] disease; however, critically, he testified to
      being able to play videogames then and at the time of trial []
      which speaks to his eyesight [and he testified to not] using drugs
      or having any issues with his eyesight and he identified the male
      assailant as the shooter. There was but one male assailant.

                          *            *           *

      Four eyewitnesses were able to give remarkably detailed accounts
      that differed only in the sort of details one would expect to differ
      in an incredibly harrowing event perceived by four distinct souls
      focused intently on their own survival. Moreover, [Appellant’s]
      story was not credible where he stated the shooting began within
      the house and, yet, an ejected shell casing was found outside of
      the house.

Trial Court Opinion, 2/16/2021, at 17-18 (emphasis in original).

      Based upon our limited standard of review, as set forth above, we

discern no abuse of discretion in ruling on Appellant’s weight of the evidence

claim.    Because the trial court has had the opportunity to hear and see the

                                     - 27 -
J-A05003-22



evidence presented, we give the gravest consideration to its findings and

reasons advanced. Here, the trial court determined that the verdict did not

shock its conscious based upon the overwhelming eyewitness testimony and

supporting physical evidence.   As such, Appellant’s weight of the evidence

claim fails.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2022




                                   - 28 -